
	

113 S1413 IS: FDA User Fee Protection Act
U.S. Senate
2013-07-31
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		1st Session
		S. 1413
		IN THE SENATE OF THE UNITED STATES
		
			July 31, 2013
			Mr. Pryor (for himself,
			 Mr. Blunt, Mr.
			 Franken, Mr. Moran, and
			 Mr. Coats) introduced the following bill;
			 which was read twice and referred to the Committee on the Budget
		
		A BILL
		To exempt from sequestration certain fees of the Food and
		  Drug Administration.
	
	
		1.Short titleThis Act may be cited as the
			 FDA User Fee Protection
			 Act.
		2.Exempting from
			 sequestration certain user fees of Food and Drug AdministrationThe Balanced Budget and Emergency Deficit
			 Control Act of 1985 is amended—
			(1)in section
			 255(g)(1)(A) (2 U.S.C. 905(g)(1)(A))—
				(A)by inserting
			 after Financial Agent Services the following new item:
					
							Food and Drug Administration, Salaries and Expenses,
				  but only the portion of appropriations under such account corresponding to fees
				  collected under the Federal Food, Drug, and Cosmetic Act and section 354(r)(1)
				  of the Public Health Service Act (75–9911–0–1–554).
				  
						;
				and
				(B)by inserting
			 after Reimbursement to Federal Reserve Banks the following new
			 item:
					
						Revolving
				Fund for Certification and Other Services
				(75–4309–0–3–554).;
						;
				and
				(2)in section 256(h)(4) (2 U.S.C. 906(h)(4)),
			 by adding at the end the following new subparagraph:
				
					(G)The portion of administrative expenses
				incurred by the Food and Drug Administration that are funded through fees
				collected under the Federal Food, Drug, and Cosmetic Act and section 354(r)(1)
				of the Public Health Service
				Act.
					.
			
